OPINION
MORRISON, Judge.
The offense is felony theft; the punishment, 10 years.
Sentence was pronounced and notice of appeal was given February 10, 1967.
The record in this cause was approved by the trial court on October 30, 1967. The State’s brief was filed on November 2, 1967, and the record was immediately forwarded to this Court.
The time for filing the defendant’s appellate brief does not begin to run until the approval of the record by the court. Article 40.09(9), Vernon’s Ann.C.C.P. In order that Article 40.09, and especially Section 9 thereof, may be complied with and in order *612that all further proceedings which may be had in the trial court under such Article pri- or to appeal to this Court are afforded the appellant, the record is returned to the trial court.
The appeal is abated.